[Cite as State v. Yeldell, 2013-Ohio-1918.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 STATE OF OHIO

         Plaintiff-Appellee

 v.

 ARRIE D. YELDELL


         Defendant-Appellant

 Appellate Case No. 25198/25209

 Trial Court Case No. 2012-CR-57

 (Criminal Appeal from
 (Common Pleas Court)
                                               ...........

                                               OPINION

                                  Rendered on the 10th day of May, 2013.

                                               ...........

MATHIAS H. HECK, JR., by CARLEY J. INGRAM, Atty. Reg. No. 0020084, Assistant Prosecuting
Attorney, Montgomery County Prosecutor’s Office, Appellate Division, Montgomery County Courts
Building, P.O. Box 972, 301 West Third Street, Dayton, Ohio 45422
       Attorney for Plaintiff-Appellee

ARRIE D. YELDELL, Inmate No. 659-018, Lebanon Correctional Institution, P.O. Box 56,
Lebanon, Ohio 45036
      Defendant-Appellant, pro se

THOMAS SCHIFF, Atty. Reg. No. 0039881, 500 Lincoln Park Blvd., Suite 216, Kettering, Ohio
45429-6412
      Attorney for Defendant-Appellant
                                                                                             2


                                            .............

WELBAUM, J.

        {¶ 1}     Defendant-Appellant, Arrie D. Yeldell, appeals from his criminal conviction and

 sentence following a jury trial in which he was found guilty of one count of Attempted Rape (by

 force), a second degree felony, one count of Kidnapping (sexual activity), a first degree felony,

 and one count of Assault, a first degree misdemeanor. The counts for Attempted Rape and

 Kidnapping merged as allied offenses and the Appellee, the State of Ohio, elected to have Yeldell

 sentenced under Kidnapping. The trial court imposed a four-year prison sentence for Kidnapping

 and a six-month prison sentence for Assault. The sentences are to be served concurrently.

        {¶ 2}    Yeldell’s appellate counsel filed a brief pursuant to Anders v. California, 386

 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting the absence of any non-frivolous

 issues for our review. Thereafter, Yeldell filed a pro se brief, advancing three assignments of

 error. The State did not file a brief in response.

        {¶ 3}    Yeldell’s first assignment of error states:

            Indictment [sic] Violated the Constitutional Ban Against Double Jeopardy.

        {¶ 4}     Under this assignment of error, Yeldell argues that his constitutional rights were

 violated upon being convicted for both Attempted Rape and Kidnapping. Yeldell argues that

 this is prohibited by the Double Jeopardy Clause of the Fifth Amendment to the United States

 Constitution because the requirements for each offense are indistinguishable and the offenses

 were committed against the same victim.

        {¶ 5}    In State v. Sturgell, 2d Dist. Darke No. 1751, 2009-Ohio-5628, this district

 stated the following with respect to the Double Jeopardy Clause:
                                                                                          3


               The double jeopardy clause protects against a second prosecution for

       the same offense after acquittal or conviction, and against multiple

       punishments for the same offense. In that regard, the double jeopardy clause

       generally forbids successive prosecutions and cumulative punishments for a

       greater and lesser included offense involving the same conduct. Conviction on

       a lesser included offense generally bars subsequent prosecution for a greater

       offense. (Citations omitted.) Id. at ¶ 10.

       {¶ 6}    Furthermore, R.C. 2941.25 codifies the protections of the Double Jeopardy

Clause, and it “ ‘clearly provides that there may be only one conviction for allied offenses of

similar import.’ ” State v. Ayers, 2d Dist. Montgomery No. 25208, 2012-Ohio-6038, ¶16,

quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 26.        “‘Thus,

a trial court is prohibited from imposing individual sentences for counts that constitute allied

offenses of similar import.’ ” Id.

       {¶ 7}     In this case, the record establishes that Yeldell’s counts for Attempted Rape and

Kidnapping were merged as allied offenses of similar import, and Yeldell was only sentenced for

Kidnapping. Yeldell was, therefore, not subject to multiple punishments for the same offense.

For this reason, Yeldell’s constitutional rights were not violated, and his First Assignment of

Error is without arguable merit.

       {¶ 8}    Yeldell’s Second Assignment of Error states:

               The Judgement [sic] Entered by the Trial Court and Indictment

       Returned by the Montgomery County Grand Jury Are Null and Void for Lack

       of Subject Matter Jurisdiction and for Failure to Charge as Defined By the State
                                                                                            4


       Statute, R.C. 2305.01, When it Failed to Allege an Offense.

       {¶ 9}    Under this assignment of error, Yeldell provides no explanation or discussion

supporting his argument. We find nothing in the record suggesting that the trial court lacked

subject matter jurisdiction. Furthermore, the statute cited by Yeldell, R.C. 2305.01, concerns

jurisdiction in civil matters, and therefore has no bearing on this case. For this reason, Yeldell’s

Second Assignment of Error is without arguable merit.

       {¶ 10} Yeldell’s Third Assignment of Error states:

                Counsel Was Ineffective in Allowing[,] Without Objection[,] [the Jury]

       to Witness Testimony of Clearly Three (3) Different Testimony’s [sic] By State

       Witnesses.

       {¶ 11} Under this assignment of error, Yeldell argues that defense counsel was

ineffective by failing to object to testimony of the State’s trial witnesses, which according to

Yeldell, yielded “three (3) different testimony’s [sic].” Yeldell provides no further explanation

or discussion in support of this argument, and he does not indicate which witnesses or what

testimony he is referring to. The basis for Yeldell’s Third Assignment of Error is, therefore,

unclear.

       {¶ 12}    “A claim of ineffective assistance of trial counsel requires both a showing that

trial counsel’s representation fell below an objective standard of reasonableness, and that the

defendant was prejudiced as a result.” State v. Clark, 2d Dist. Champaign No. 2011-CA-32,

2013-Ohio-300, ¶ 38, citing Strickland v. Washington, 466 U.S. 668, 688, 692, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984). We have reviewed the entire record and have found no facts indicating

that defense counsel’s conduct fell below an objective standard of reasonableness. The State is
                                                                                            5


permitted to present witness testimony to support its claims against Yeldell, and all of the State’s

witnesses were disclosed as required by Crim.R. 16. Accordingly, defense counsel had no

reason to object to allowing the jury to hear the witness testimony presented by the State.

Yeldell’s Third Assignment of Error is without arguable merit.

       {¶ 13} Pursuant to our responsibilities under Anders, we have conducted an independent

review of the record. Based on that review, we agree with appellate counsel’s determination that

there are no non-frivolous issues for appeal related to Yeldell’s criminal conviction and sentence.

       {¶ 14} The judgment of the trial court is affirmed.



                                         .............

FAIN, P.J. and HALL, J., concur.




Copies mailed to:

Mathias H. Heck
Carley J. Ingram
Arrie D. Yeldell
Thomas Schiff
Hon. Gregory F. Singer